Citation Nr: 1222610	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  04-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.     

2.  Entitlement to service connection for chronic skin rashes, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.    

5.  Entitlement to service connection for myoclonus (twitching).        






REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from November 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.                  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2004.  A copy of the transcript of that hearing is of record.  

In August 2005, the Board remanded this case for development of the evidence.  In July 2009, the Board directed that additional development be undertaken.  This has been completed and will be discussed below.



With respect to the issues of entitlement to service connection for sleep apnea and entitlement to service connection for myoclonus (twitching), these issues were originally characterized as one issue; entitlement to service connection for sleep apnea with night muscle twitching.  However, as explained further in the decision below, it is the Board's determination that the Veteran's myoclonus (twitching) is a part of his service-connected epilepsy/seizures and, as such, service connection is warranted.  With respect to the Veteran's sleep apnea, however, it is the Board's determination that service connection is not warranted.  Accordingly, as set forth on the title page of this decision, the issues are characterized as two separate issues.  

The Board notes that the issue of entitlement to service connection for memory loss, to include as due to an undiagnosed illness, was originally developed for appellate review; however, service connection for anxiety and depression, with memory loss, was ultimately granted by the RO in an April 2011 rating action.  Therefore, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.      

2.  A chronic fatigue disability was not shown in active service; there is no competent evidence of a link between the Veteran's current complaints of fatigue and his active service; and the Veteran's complaints of fatigue have been attributed to diagnoses of obesity and sleep apnea.  

3.  The Veteran's complaint of chronic skin rashes has been diagnosed as tinea cruris and dermatitis, and the preponderance of the evidence shows that these conditions are not related to military service.

4.  Gastrointestinal disability has been attributed to a known clinical diagnosis (gastroesophageal reflux disease (GERD)) which was not manifested in service and is not shown to be related to the Veteran's service.  

5.  Sleep apnea is a known clinical diagnosis; sleep apnea was not manifested in service and is not shown to be related to the Veteran's service.  

6.  The relevant competent evidence is in relative equipoise as to whether the Veteran's myoclonus (twitching) is a part of his service-connected epilepsy/seizures.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).   

2.  Entitlement to service connection for chronic skin rashes, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).  

3.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011). 

4.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).

5.  Giving the benefit of the doubt to the Veteran, the Board concludes that the Veteran's myoclonus (twitching) is a part of his service-connected epilepsy/seizures.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the December 2002, August 2005, June 2006, October 2009, and January 2011 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.    

At the outset, the Board notes that with respect to the Veteran's claim of entitlement to service connection for myoclonus (twitching), given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In regard to the remaining claims for service connection for chronic fatigue, chronic skin rashes, a gastrointestinal disorder, and sleep apnea, all to include as due to an undiagnosed illness, the Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in December 2002, August 2005, June 2006, October 2009, and January 2011, fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the October 2009 letter, the RO specifically notified the Veteran of the evidence needed for undiagnosed illness claims.  In addition, the June 2006, October 2009, and January 2011 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.      

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in December 2002, prior to the appealed from rating decision, along with the subsequent notice provided in August 2005, June 2006, October 2009, and January 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in May 2009 and July 2011 supplemental statements of the case (SSOC's) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive VA examinations in January 2003, February 2003, and May 2009.  In addition, VA addendum opinions were obtained in November 2009 and June 2011.  The issue of etiology regarding the Veteran's chronic fatigue, skin rash, gastrointestinal disorder, currently diagnosed as GERD, and sleep apnea, was addressed in the aforementioned VA examination reports and addendum opinions.  The medical reviewers who provided the opinions considered the Veteran's medical history as documented in the claims folder, and relevant medical principles and provided a sound rationale for the conclusions.  Collectively, the medical opinions are deemed adequate for the purpose of this adjudication and the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016..  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (extending the delimiting date).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; (ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column B in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column A in that same table.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


III.  Factual Background

The Veteran's service treatment records are negative for any complaints or findings of chronic fatigue, GERD, and/or sleep apnea.  The records show that in October 1989, the Veteran underwent an enlistment examination.  At that time, his skin was clinically evaluated as "abnormal."  It was noted that he was allergic to wool and would break out in a rash whenever he wore wool.  

In February 1990, the Veteran was treated for a possible seizure attack.  At that time, it was indicated that according to the Veteran's friends, he was having seizures.  However, when the ambulance arrived, he was "fine."  The diagnosis was "status post seizure attack?"  

In September 1992, the Veteran was treated for complaints of a rash.  At that time, he stated that he was using "PD680" to clean parts when he started to turn red and feel itchy.  The assessment was allergic reaction to cleaning solvent.  In October 1992, the Veteran was once again treated for complaints of a rash and feeling itchy.  At that time, he denied any recent exposure to cleaning solution.  The diagnosis was urticaria of the face, neck, and upper trunk, and possible allergic reaction.  Upon a subsequent evaluation in October 1992, it was noted that the Veteran's skin was negative for a rash.  In November 1992, the Veteran was treated for itching and redness to the face and chest.  He stated that he had not had any contact with "PD680" since October 1992.  The assessment was an allergic reaction.  In a follow-up evaluation, it was reported that the Veteran was status post allergic reaction with urticaria, etiology unknown.  It was indicated that the Veteran was asymptomatic.  The records also reflect that in November 1992, the Veteran underwent a right inguinal herniorrhaphy.  Later in November 1992, the Veteran underwent a separation examination.  At that time, the Veteran's lungs and chest, and skin were clinically evaluated as "normal."  The Veteran's abdomen and viscera (including hernia) were clinically evaluated as "abnormal."  It was noted that the Veteran had a history of a right inguinal hernia.  

VA Medical Center (VAMC) outpatient treatment records show that in a July 1995 psychology note, the Veteran stated that he had experienced fatigue since his discharge.  In an August 1995 psychology note, he reported that his fatigue was only an occasional problem since he had lost some of the weight he had gained.  The Veteran also indicated that he sometimes felt itchy which he thought was related to a rash that he had in the military.  

Additional VAMC outpatient treatment records reflect that in January 2002, the Veteran underwent a physical examination to establish care.  At that time, he stated that he had increased fatigue over the past few years.  The physical examination showed that he had a "gaulded area" on his coccyx that was nondraining.  The examiner stated that the appellant was obese.  The pertinent diagnoses were fatigue and fungal infection of the coccyx area.  The records further show that in August 2002, the Veteran was treated for complaints of a rash in his left inner thigh and buttocks for the past three to four months.  He also had complaints of heartburn and generalized "muscle twitching" which occurred at night while he was sleeping.  No diagnosis was provided.  In September 2002, the Veteran sought treatment for episodes of sudden twitching movements of his extremities followed by brief pause in respiration, as observed by his wife.  According to the Veteran, the episodes had been occurring for at least two years, with more recent frequency.  The Veteran indicated that he also experienced sudden "jerky movements" of his extremities while he was awake.  The examiner noted that the Veteran was markedly overweight.  The assessment was sleep apnea and myoclonus.  

In December 2002, the Veteran filed claims for service connection for fatigue, which he noted began in June 1993; unexplained rashes, which he noted began in February 2001; heartburn reflux, which he noted began in February 2002; and unexplained twitching, which he noted began in February 2001.  However, he also stated that he had experienced fatigue and muscle twitching from the day he "got out of the service."  According to the Veteran, the heartburn and rashes just acted up about a year ago or so.  The Veteran maintained that the aforementioned symptomatology was due to the water that he drank while he was in the Persian Gulf, which he alleged contained fuel oil.   

In January 2003, the Veteran underwent a VA neurological examination.  At that time, the examiner stated that the Veteran had a five-year history of nocturnal jerking involving the four limbs and lasting a brief moment; such history was associated with heavy snoring and episodes of apnea while sleeping.  The Veteran also had a history of progressive weight gain beginning in 1994 that occurred gradually to the point where he currently weighed 350 pounds.  The Veteran further had a history of GERD.  Upon physical examination, the Veteran was markedly obese.  The impression was that the Veteran had nocturnal myoclonus associated with sleep apnea which was due, in part, to the Veteran's severe obesity and a small pharyngeal cavity.   

In February 2003, the Veteran underwent a VA skin examination.  At that time, the examiner stated that the Veteran had a rash on the inner aspect and the posterior aspect of his legs.  According to the Veteran, he had the rash for the last five years, possibly even seven years, and that it itched.  The examiner indicated that according to the Veteran's service treatment records, he was treated for a redness to his chest and face with some itching which had been attributed to exposure and allergic reaction to a dry-cleaning solvent which resolved with Benadryl.  The examiner noted that the Veteran's current rash was not found to be similar to the rash described in his service treatment records.  Upon physical examination, the Veteran had some postinflammatory hyperpigmentation of the inner aspect of his left thigh.  He also had an area in his gluteal fold consistent with tinea.  The pertinent diagnosis was tinea cruris.    

In conjunction with the February 2003 VA exams, the Veteran underwent an electroencephalogram (EEG), awake and asleep.  The EEG was noted to be markedly abnormal both awake and asleep.  The abnormal EEG pattern suggested a seizure tendency.  

VAMC outpatient treatment records show that in July 2003, the Veteran underwent a follow-up evaluation.  At that time, the examiner stated that the Veteran had generalized myoclonic epilepsy.  At the Veteran's last visit, he was prescribed Topamax because of a combination of seizures and obesity with possible sleep apnea.  The Veteran had done well on Topamax and he stated that he could not recall any recent seizures.  However, the Veteran noted that according to his wife, while he was asleep, he was waving his arms around and talking.  Nevertheless, there were no jerks noted at that time.  According to the Veteran, his initial loss of consciousness episode occurred while he was in the military.  Following the physical examination, the examiner diagnosed the Veteran with generalized myoclonic epilepsy with well-controlled seizures.  The examiner reported that he was not sure what the Veteran's recent nocturnal event implied.  It could represent a seizure or a sleep-related phenomenon.  In addition, the exact nature of the Veteran's in-service event was also not clear, but given the Veteran's EEG findings, it was possible that it represented a seizure.  

VAMC outpatient treatment records also reflect that in July 2003, the Veteran underwent a physical examination.  At that time, it was noted that in regard to the Veteran's dermatitis, he was using an anti-fungal cream with little improvement.  In October 2003, it was reported that the Veteran had a trial of positive pressure therapy using Continuous Positive Airway Pressure (CPAP) for his sleep apnea.  The trial was successful and the Veteran was directed to start CPAP therapy.  It was also noted that the Veteran had GERD which was stable on medication.  

In a June 2004 letter to the Veteran, Dr. M.A.M., of the VA Depleted Uranium Follow-up Program, informed him that his recent urine sample had been tested in order to determine his uranium level.  The test results showed that the Veteran's total urine uranium level was within normal limits.  

In a letter to the Veteran, dated in December 2004, the Department of Transportation of the State of Pennsylvania reported that they had recently received medical information which indicated that the Veteran had a seizure disorder.  Thus, as of January 2005, the Veteran was no longer permitted to drive.  

In December 2004, the Veteran testified at a Travel Board hearing.  At that time, in regard to his chronic fatigue, the Veteran stated that he started to experience chronic fatigue in approximately 1991 to 1992.  He indicated that he would get out of breath with exercise and that he had difficulty with physical training.  With respect to his rashes, the Veteran reported that during service, he had rashes which were supposedly allergic reactions to a cleaning solvent, PD-680.  However, the Veteran noted that even after his exposure to PD-680 stopped, he continued to experience rashes.  In regard to his gastrointestinal problems, the Veteran stated that he developed such problems in approximately 2000.  According to the Veteran, his gastrointestinal problems occurred "out of the blue."  He noted that he could not longer eat spicy food.     

In May 2009, the Veteran underwent a Persian Gulf War examination.  At that time, the examiner stated that the Veteran had sleep apnea, which was diagnosed in 2002.  The Veteran also had GERD and chronic skin rash for many years.  He had tried various creams to cure the rash, but they had not been successful.  The examiner stated that the Veteran had an episode during service when he passed out; the episode was possibly a seizure.  The Veteran did not have any subsequent problems until 2007, when he had a grand mal seizure.  Upon physical examination, the Veteran had redness in the inguinal areas, bilaterally, in the upper thighs.  The pertinent diagnoses were GERD, sleep apnea, morbid obesity, inguinal dermatitis - probable fungal, and seizure disorder.  The examiner stated that there was not any disease identified that could not be explained by other than service in the Persian Gulf.  However, the examiner indicated that the Veteran's seizure disorder had its onset during his military service and was at least as likely as not service-connected.       

The Veteran's Persian Gulf War examination included a skin examination.  At that time, the examiner stated that the Veteran had an onset of a reddened area in the bilateral inguinal areas in 2002 or 2003.  Since that time, the Veteran had been treating the area with topical creams.  Following the physical examination, the examiner diagnosed the Veteran with intertriginous dermatitis in the inguinal area.  The examiner opined that the Veteran's intertriginous dermatitis in the inguinal area was not at least as likely as not related to his period of military service.     

The Veteran's Persian Gulf War examination also included a gastrointestinal examination.  At that time, the Veteran stated that in 2002, he started to experience problems with heartburn and was diagnosed with GERD.  Following the physical examination, the examiner diagnosed the Veteran with GERD.  

The Veteran's Persian Gulf War examination further included an examination for respiratory diseases.  At that time, the examiner stated that the Veteran had a history of daytime fatigue.  The Veteran sought treatment and was diagnosed with sleep apnea.  He started to use a CPAP machine and his fatigue had abated.  Following the physical examination, the examiner diagnosed the Veteran with sleep apnea and chronic fatigue, which resolved with treatment of sleep apnea.    

In November 2009, a VA opinion was obtained as an addendum to the May 2009 VA examinations.  The opinion was provided by the same examiner who conducted the May 2009 Persian Gulf War examination.  The examiner stated that the Veteran was re-interviewed and that the previous VA examination reports were reviewed.  The examiner opined that considering that the Veteran's chronic fatigue, skin rash in the inguinal area, GERD, and sleep apnea were all incurred significantly after the Veteran's military service, it was his opinion that none of the aforementioned conditions were caused or aggravated by the Veteran's military service.  The examiner noted that the Veteran's chronic fatigue was secondary to his sleep apnea.   The examiner provided a second VA opinion in June 2011.  At that time, he specifically opined that after reviewing the Veteran's claims file, including his service treatment  records, it was the examiner's opinion that the Veteran's GERD, chronic fatigue, and sleep apnea were not at least as likely as not caused by an undiagnosed illness.  In regard to the Veteran's sleep apnea, he stated that the Veteran suffered from exogenous obesity, which was a common cause of sleep apnea.  The examiner also reported that the Veteran's sleep apnea was diagnosed in 2002, which was many years after the Veteran's discharge.  With respect to the Veteran's skin rashes, the examiner stated that at the last VA examination, he evaluated the Veteran's skin rash and sent a potassium hydroxide to the Pittsburgh VAMC which confirmed fungus.  Thus, the examiner opined that the Veteran's skin rash was due to a fungus and not due to an undiagnosed illness.      

In an April 2011 rating action, the RO granted service connection for epilepsy/seizures and assigned a 40 percent disability rating, effective from November 27, 2002.  


IV.  Analysis

At the outset, the Board notes that the evidence of record shows that the Veteran served in Southwest Asia during the Persian Gulf War.  Thus, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  See 38 C.F.R. § 3.317.   

A.  Chronic Fatigue

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a.

In light of the above, the Board observes that the Veteran has not maintained that he has chronic fatigue syndrome for VA purposes, and the evidence of record is negative for any evidence showing that he has chronic fatigue syndrome for VA purposes as required by 38 C.F.R. § 4.88a.  Rather, the Veteran contends that he has a disability manifested by fatigue that is related to his service in Southwest Asia during the Persian Gulf War.  He alleges that the water he drank aboard ship was contaminated with fuel oil.  According to the Veteran, he has experienced fatigue since his discharge from the military.  

The Veteran is competent to describe the fatigue he experiences, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competent medical evidence demonstrates, however, that the Veteran's fatigue is not an independent disability that can be service-connected but, rather, a manifestation of the Veteran's nonservice-connected obesity and sleep apnea.  Further, as the cause of the fatigue has been diagnosed, it cannot represent an undiagnosed illness and is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran was discharged in May 1993.  In a July 1995 VAMC psychology note, the Veteran stated that he had experienced fatigue since his discharge.  However, in August 1995, he reported that his fatigue was only an occasional problem since he had lost some of the weight he had gained.  In this regard, the Board notes that in a January 2003 VA examination, it was noted that the Veteran had a history of progressive weight gain beginning in 1994 that occurred gradually to the point where he currently weighed 350 pounds.  The examiner indicated that the Veteran had sleep apnea which was due, in part, to the Veteran's severe obesity.  In a May 2009 VA examination, the examiner stated that the Veteran had sleep apnea with chronic fatigue, and that the Veteran's chronic fatigue resolved with treatment of his sleep apnea.  According to the Veteran, once he started to use the CPAP machine to treat his sleep apnea, his fatigue abated.  The examiner opined that the Veteran's chronic fatigue was secondary to his sleep apnea.  Thus, given that the Veteran's fatigue is related to his sleep apnea, and that his sleep apnea is related to his obesity, it is clear that his fatigue is related to both his sleep apnea and obesity.  

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as being tired.  See Layno, 6 Vet. App. at 465; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, he is not competent to give an opinion as to whether he has a chronic disability manifested by fatigue due to an undiagnosed illness that is not attributable to any known clinical diagnosis pursuant to 38 C.F.R. § 3.317, as this issue involves a highly complex medical question concerning an internal physical process.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr.  Here, the Veteran's lay opinion that he has a disability manifested by fatigue due to an undiagnosed illness is not competent evidence and cannot be considered as evidence favorable to the claim.   

In contrast, the May 2009 VA examination report, wherein the examiner linked the Veteran's fatigue to his sleep apnea, and the January 2003 VA examination report wherein the examiner linked the Veteran's sleep apnea to his obesity, are highly probative evidence against the claim.  It is clear from the aforementioned medical evidence that the Veteran's fatigue is related to both his sleep apnea and obesity.  In addition, the evidence of record supports such a finding.  Although the Veteran had experienced fatigue after his discharge, when he lost weight or received treatment for his sleep apnea, his fatigue lessened or completely resolved.  Thus, as the competent medical evidence of record shows that the Veteran's fatigue has been attributed to a diagnosed disability, obesity and sleep apnea, it cannot be service-connected as being due to an undiagnosed illness.  Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.        

The Board has also considered whether service connection may be granted for the Veteran's fatigue regardless of the inapplicability of the undiagnosed illness provisions.  See Combee, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  However, service connection is not available for symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  The fatigue the Veteran reports is not a disability in and of itself.  Id.  Because the symptom of fatigue does not constitute an independent disability, service connection for it cannot be granted on any basis to include as secondary to another, service-connected, disability.  38 C.F.R. § 3.310; see also 38 C.F.R. § 3.303.  In addition, to the extent that the medical evidence indicates that the Veteran's fatigue is related to his nonservice-connected obesity and sleep apnea, this manifestly is no basis for service connection of fatigue.

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the claim for service connection for chronic fatigue, to include as due to an undiagnosed illness.  As the preponderance of the evidence is against the aforementioned claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Chronic Skin Rashes

At the outset, the Board recognizes that in the Veteran's October 1989 enlistment examination, the Veteran's skin was clinically evaluated as "abnormal."  At that time, it was noted that the Veteran was allergic to wool and would break out in a rash whenever he wore wool.  In this regard, the Board observes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).

In light of the above, although it was "noted" that the Veteran had an allergy to wool upon his entrance examination, no actual skin rash was reported at that time.  In addition, tinea cruris and dermatitis, the Veteran's currently diagnosed skin disabilities, were not noted at entrance examination or at any time during the Veteran's period of active service.  The Board further observes that although the Veteran was treated for skin rashes during service, they were not attributed to his allergy to wool.  Rather, they were mostly attributed to an allergy to a cleaning solution.  Moreover, upon his November 1992 separation examination, the Veteran's skin was clinically evaluated as "normal."  Therefore, there is no evidence showing that any pre-existing allergy to wool was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Regardless, in this case, the Veteran's contention does not involve any pre-existing allergy to wool.  Rather, the Veteran contends that he has a disability manifested by chronic skin rashes that is related to his service in Southwest Asia during the Persian Gulf War.  He alleges that the water he drank aboard ship was contaminated with fuel oil, which caused him to develop a disability manifested by chronic skin rashes.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against this claim.  In this case, while the evidence of record shows that the Veteran has a current skin rash, it has been attributed to known clinical diagnoses, specifically tinea cruris and dermatitis, which are not undiagnosed or chronic multisymptom illnesses.  Therefore, they do not fall within the purview of the undiagnosed illness presumptive provisions and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  

The Veteran is competent to give evidence about observable symptoms such as experiencing a rash.  See Layno, 6 Vet. App. at 465.  However, he is not competent to give an opinion as to whether he has a chronic disability manifested by chronic skin rashes due to an undiagnosed illness that is not attributable to any known clinical diagnosis pursuant to 38 C.F.R. § 3.317, as this issue involves a highly complex medical question.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr.  Here, the Veteran's lay opinion that he has a disability manifested by chronic skin rashes due to an undiagnosed illness is not competent evidence and cannot be considered as evidence favorable to the claim.  

Turning to the elements necessary to establish service connection on a direct basis, the element of current disabilities (tinea cruris and dermatitis) is indisputably established.  The preponderance of the evidence, however, shows that neither tinea cruris nor dermatitis manifested during active service and that neither skin disability is etiologically related to service.  

The Veteran's service treatment records are negative for any findings of tinea cruris or dermatitis.  The Board recognizes that the records show intermittent treatment for skin rashes.  However, the rashes were diagnosed as allergic reactions, mostly to cleaning solution, with urticaria.  In addition, in the Veteran's November 1992 separation examination, the Veteran's skin was clinically evaluated as "normal."  Such evidence indicates that whatever skin rashes the Veteran experienced during service were acute and transitory and resolved with treatment.  The normal separation examination weighs against the claim.  

The Board recognizes that according to VAMC outpatient treatment records, in August 1995, the Veteran stated that he sometimes felt itchy which he thought was related to a rash that he had in the military.  However, no actual skin disability was diagnosed at that time.  Thus, the first evidence of record of a skin disability is in January 2002, over eight years after the Veteran's separation from the military.  VAMC outpatient treatment records reflect that in January 2002, the Veteran was diagnosed with a fungal infection of the coccyx area.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].     

In this case, the Veteran has current diagnoses of tinea cruris or dermatitis.  However, there is no competent medical evidence of record of a nexus between the Veteran's currently diagnosed tinea cruris and dermatitis and any incident of service.  In the February 2003 VA examination report, the examiner noted that the Veteran was treated during service for a redness to his chest and face which had been attributed to exposure and allergic reaction to a dry-cleaning solvent.  However, he reported that the Veteran's in-service skin conditions resolved with Benadryl.  The examiner also noted that the Veteran's current rash was not found to be similar to the rash described in his service treatment records.  While the in-service rash involved the Veteran's chest and face, the current rash involved the inner aspect and the posterior aspect of the Veteran's legs.  The diagnosis was tinea cruris.  Thus, it is clear that the VA examiner did not link the Veteran's tinea cruris to his period of service, to include his in-service treatment for skin rashes.     

The Board also notes that according to VAMC outpatient treatment records, the Veteran was first diagnosed with dermatitis in July 2003, over 10 years after his separation from the military.  In a May 2009 VA examination report, the examiner opined that the Veteran's intertriginous dermatitis in the inguinal area was not at least as likely as not related to his period of military service.  In a subsequent addendum opinion, dated in November 2009, the examiner indicated that given that the Veteran's dermatitis in the inguinal area occurred significantly after the Veteran's discharge, it was his opinion that it was not caused or aggravated by the Veteran's military service.  In a second VA opinion, dated in June 2011, the examiner specifically noted that testing confirmed that the Veteran's rash was due to a fungus.  There is no evidence of record linking the fungus to the Veteran's period of service.  Thus, these opinions oppose, rather than support, the Veteran's claim.

The only evidence of record supporting the Veteran's claim is his own opinion that his currently diagnosed tinea cruris and dermatitis are related to his period of service.  However, the Veteran is not competent in this instance to opine that his current tinea cruris and dermatitis are related to his service as that is a complex medical question that requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical findings and diagnostic studies; and correlation with past medical records and reported history.  Tinea cruris and dermatitis are not simple medical conditions and as a lay person, the Veteran is not qualified through education, training, or experience to offer a diagnosis of the conditions or to provide an opinion on medical causation and etiology.  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr.  Here, the Veteran's lay opinion on causation is not competent evidence and cannot be considered as evidence favorable to the claim.    

The Board has also weighed the Veteran's statements as to continuity of symptomatology.  In this regard, the Veteran has been inconsistent in his statements regarding the etiology of his rashes.  The Board recognizes that at the time of the December 2004 Travel Board hearing, the Veteran testified that after his in-service allergic reaction to cleaning solvent, he continued to experience chronic rashes.  However, the Board observes that when the Veteran first filed his initial claim in December 2002, he noted that his unexplained rashes began in February 2001, which would have been over seven years after the Veteran's discharge.  In addition, in the February 2003 VA examination, while it was noted that the Veteran had a rash on the inner aspect and the posterior aspect of his legs, it was also noted that according to the Veteran, the rash had been present for the last five to seven years.  Seven years prior to the 2003 VA examination would have been 1996, approximately three years after the Veteran's separation from the military.  Moreover, VAMC outpatient treatment records show that in August 2002, the Veteran was treated for complaints of a rash in his left inner thigh and buttocks.  At that time, he stated that the rash had been present for only three to four months.  Due to the inconsistencies in the Veteran's statements, the Board finds that his statements regarding the onset and continuity of the recurrent skin rashes, which are currently diagnosed as tinea cruris and dermatitis, are not probative.  In light of the evidence, the Board finds that continuity of symptoms has not been established, either through the objective evidence or through lay statements offered in support of the claim.  Thus, the Veteran's lay contention as to the etiology of his current skin disorders is outweighed by the more probative VA medical opinions that were provided in February 2003, May and November 2009, and June 2011.  There is no other credible, competent evidence of a nexus between any current skin disorder and service.

In sum, the preponderance of the evidence is against the claim and thus, the applicability of the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the claim is denied.


C.  Gastrointestinal Disorder

The Veteran contends that he has a gastrointestinal disability that is related to his service in Southwest Asia during the Persian Gulf War.  He alleges that the water he drank aboard ship was contaminated with fuel oil, which caused him to develop a gastrointestinal disability. 

In this case, the Board notes that the Veteran's gastrointestinal complaints have been attributed to a known clinical diagnosis (GERD), which is not undiagnosed or a chronic multisymptom illness.  Therefore, it does not fall within the purview of the undiagnosed illness presumptive provisions and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  Accordingly, the analysis progresses to the question of direct service connection.  See Combee, 34 F.3d at 1042.

The Veteran's service treatment records are negative for any complaints or findings of a gastrointestinal disability, to include GERD.  In fact, in the December 2004 Travel Board hearing, the Veteran testified that his gastrointestinal problems did not start until approximately 2000, which would have been six years after his discharge.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the Veteran has not reported continuity of symptomatology since service.  Consequently, service connection for a gastrointestinal disability, to include GERD, on the basis that it became manifest in service and persisted is not warranted.  The Board also notes that the only competent opinion that addresses the contended causal relationship weighs against the claim.  In the November 2009 addendum, the VA examiner from the May 2009 Persian Gulf War examination opined that the Veteran's GERD was not caused or aggravated by the Veteran's military service.  The examiner based his opinion on the fact that the Veteran's GERD was incurred significantly after the Veteran's discharge.  This opinion opposes, rather than supports, the claim.

The Veteran is not competent in this instance to opine that his currently diagnosed GERD is related to his service as that is a complex medical question that requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical findings and diagnostic studies; and correlation with past medical records and reported history.  GERD is not a simple medical condition and as a lay person, the Veteran is not qualified through education, training, or experience to offer a diagnosis of the condition or to provide an opinion on medical causation and etiology.  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr.  Here the Veteran's lay opinion on causation is not competent evidence and cannot be considered as evidence favorable to the claim.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


D.  Sleep Apnea 

Initially, the Board notes that the Veteran has a current diagnosis of sleep apnea.  VAMC outpatient treatment records show that in September 2002, the Veteran was diagnosed with sleep apnea.  The records further reflect that in October 2003, a CPAP machine was prescribed, which the Veteran still uses.  Thus, the criterion of a current disability has been met in this case.

However, the Board finds that the record does not establish that the Veteran's sleep apnea is related to his military service.  In this regard, the Board first observes that the Veteran's sleep disorder is not related to an undiagnosed illness, as the disorder does, in fact, carry a diagnosis.  For the Veteran's sleep disorder to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The undiagnosed illness recognized as being associated with Persian Gulf War service does not cause other diagnosed disorders, but various symptoms for which a diagnosis cannot be determined.  Only if such symptoms are not related to a diagnosed disorder, i.e., sleep disturbance not due to sleep apnea, may they be said to be due to undiagnosed illness.  Therefore, in regard to the Veteran's diagnosed sleep apnea, it does not fall within the purview of the undiagnosed illness presumptive provisions and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  Accordingly, the analysis progresses to the question of direct service connection.  See Combee, 34 F.3d at 1042.

At the outset, the Board recognizes that when the Veteran filed his initial claim in December 2002, he filed a claim for unexplained twitching.  At that time, he gave conflicting statements regarding the etiology of his twitching.  On the one hand, he noted that it began in February 2001.  On the other hand, he stated that he had experienced muscle twitching from the day of his discharge, which would have been in May 1993.  Thus, it is unclear as to when the Veteran's twitching began.  As the Veteran's claim was developed, the evidence of record indicated that he experienced myoclonus (twitching) that was related to his sleep apnea.  However, as explained further below, the evidence of record also showed that the Veteran's myoclonus was a part of his service-connected epilepsy/ seizures.  Thus, it is the Board's determination that service connection is warranted for myoclonus.   

Nevertheless, in regard to the Veteran's sleep apnea, the Veteran's service treatment records, including his November 1992 separation examination, are negative for any complaints or findings of sleep apnea.  

The first evidence of record of a diagnosis of sleep apnea is in September 2002, over nine years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

In this case, there is no competent medical evidence of record of a nexus between the Veteran's currently diagnosed sleep apnea and any incident of service.  In the January 2003 VA examination report, the examiner diagnosed the Veteran with sleep apnea.  In addition, the examiner linked the Veteran's sleep apnea to his nonservice-connected obesity, and not to his period of active service.  Moreover, in the November 2009 and June 2011 addendums, the examiner from the Veteran's May 2009 Persian Gulf War examination opined that because the Veteran's sleep apnea was diagnosed significantly after his discharge, it was not caused or aggravated by the Veteran's military service.  The examiner also linked the Veteran's sleep apnea to his obesity, which was a common cause of sleep apnea.  These opinions oppose, rather than support, the claim.   

The Board has also considered the Veteran's own lay statements to the effect that his currently diagnosed sleep apnea is causally related to service.  However, such statements relating his sleep apnea to his period of active service are not competent evidence.  While he may be competent to testify as to the symptoms he experiences, e.g., sleeping problems, he is not competent to opine regarding the etiology of his sleep apnea, as such etiology may be multifactorial, and which factor is implicated in a specific case is a complex medical question that requires medical knowledge and is beyond lay observation.   See Jandreau, 492 F.3d 1372, 1377.  Thus, the Veteran's statements lack probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

E. Myoclonus 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence of record includes diagnoses of nocturnal myoclonus associated with sleep apnea.  The evidence of record also includes diagnoses of myoclonic epilepsy.  Specifically, in July 2003, the Veteran was diagnosed with generalized myoclonic epilepsy with well-controlled seizures.  Thus, given the aforementioned diagnoses, it is clear that the Veteran's myoclonus has been linked to his sleep apnea and to his service-connected epilepsy/seizures.  The Board views such as positive and negative evidence that is in relative equipoise as to whether the Veteran's myoclonus is a part of his service-connected epilepsy/seizures.  Therefore, the Board finds that, with application of the doctrine of reasonable doubt, service connection for myoclonus (twitching), as a part of the Veteran's service-connected epilepsy/seizure, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.












ORDER

Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness, is denied.     

Entitlement to service connection for chronic skin rashes, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness, is denied.   

Service connection for myoclonus (twitching), as a part of service-connected epilepsy/seizures, is granted.  







____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


